Notice of Allowability
Terminal Disclaimer
The terminal disclaimer filed on 12/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,078,624 and 11,136,715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowed for similar reasons to the parent cases.  The closest prior art was KOGAN in view of QUANTUM. KOGAN taught an acidic pulp bleaching process with peroxide. QUANTUM taught a known reactor type. QUANTUM did teach a gasket but this was an o-ring type gas which worked with a metal top to seal the reactor. QUANTUM did not teach a fiber plug/membrane (see e.g. instant claim 1 and Figure 2 (9-11)) which covered the open column of a reactor as amended in the claim. A steel cover or an open o-ring type gasket did not meet the claim limitation. A person of ordinary skill in the art wouldn’t substitute a known steel reaction cover which can hold higher pressures for a fiber plug/membrane fitting over the open end of a reaction column.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748